126 Ga. App. 169 (1972)
190 S.E.2d 158
HORN
v.
TERMINAL TRANSPORT COMPANY, INC.
HORN
v.
FIREMANS FUND INSURANCE COMPANY.
46986, 46987.
Court of Appeals of Georgia.
Submitted March 2, 1972.
Decided April 6, 1972.
Rehearing Denied April 28, 1972.
Dunaway, Shelfer, Haas & Newberry, Hugh F. Newberry, L. Robert Lake, for appellant.
A. Hugh Leatherwood, Robert J. James, for appellees.
HALL, Presiding Judge.
Defendant in two negligence actions appeals from the denial of his motions for summary judgment on res judicata grounds. The record shows that the two plaintiffs in the separate actions on appeal here were originally among four plaintiffs in an earlier filed action based on the same occurrence. In this action, defendant made motions to dismiss, to strike certain claims and for a more definite statement as to others. These motions affected only the two plaintiffs here. The trial court sustained the motions, granting the plaintiffs leave to amend within 15 days, and further providing that if they failed to amend, the complaint would stand dismissed as to them. The complaints were not amended nor was any other action taken with respect to this order. Plaintiffs subsequently filed these present suits.
The pleadings in the original suit show that it is a multiparty, *170 multi-claim action. Therefore, the finality of any order or decision made in the case is governed by Code Ann. § 81A-154 (b). This rule provides that in the absence of an express determination by the court that there is no just reason for delay and an express direction for entry of judgment, no order or decision which adjudicates with respect to fewer than all the claims or all the parties is final. Such an order or decision is subject to revision at any time before final judgment on all claims and parties. See also Cook v. Peeples, 227 Ga. 473 (181 SE2d 375); Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685).
The record here, which the clerk has certified as entire, discloses no judgment against the plaintiffs meeting the requirements of Rule 54 (b). The trial court did not err in denying the motions for summary judgment.
Judgment affirmed. Pannell and Quillian, JJ., concur.